Citation Nr: 1215214	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  00-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial compensable rating for hearing loss of the right ear.

2. Entitlement to a rating higher than 10 percent for bilateral otitis media.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to May 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for hearing loss of the right ear, evaluated as 0-percent (i.e., noncompensably) disabling retroactively effective from April 1999, and denied a rating higher than 10 percent for bilateral otitis media.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

In a March 2001 decision, the Board denied the claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2001 order, the Court granted a joint motion to vacate the Board's March 2001 decision and remand these claims to the Board for further development consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  And upon receiving the file back from the Court, the Board undertook this indicated development on its own.  However, the Board's ability to develop claims was invalidated by the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  So, in May and October 2003, the Board remanded the claims, primarily to provide the necessary VCAA notice.  The Board again remanded the claims in May 2007, this time however to obtain additional treatment records.

In a February 2012 statement since submitted, the Veteran's attorney requested a 90-day delay in the adjudication of this appeal to further develop evidence in support of the claims.  She asked that this 90-day grace period commence from the date of mailing of the notice to them that the appeal had been recertified to the Board, which was on January 23, 2012.  See 38 C.F.R. § 20.1304.  So this 90-day grace period expired on April 23, 2012, and no additional evidence or argument was received prior to that expiration date.  Nevertheless, since the claims require still further development before being readjudicated, the attorney will still have time to submit any additional evidence she wants considered in this appeal while the claims are again on remand.

The Board also sees that, in an August 2011 rating decision, the RO denied, as moot, a total disability rating based on individual unemployability (TDIU) because the Veteran has had a 100 percent schedular rating for his coronary artery disease effectively since January 25, 2002.  On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in that OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  The Veteran has yet to appeal that August 2011 decision denying his TDIU claim, however, so it is not presently before the Board.  38 C.F.R. § 20.200.



REMAND

There admittedly has been a very long delay in readjudicating these increased-rating claims, and for that the Board sincerely apologizes.  As an unfortunate consequence, it is apparent that more current medical information is needed, specifically, medical examinations to reassess the severity of these disabilities.  This is especially true since the Veteran's last VA compensation examinations for these disabilities were in March 2009, so more than 3 years ago.  And in a May 2010 statement, his attorney argued that March 2009 VA medical examination was inadequate because of the examiner's failure to address evidence pertaining to the Veteran's disabilities.

The Court has held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule appropriate VA compensation examinations to reassess the severity of the hearing loss in the Veteran's right ear and his bilateral otitis media.  Have the designated examiner review the claims file for the pertinent medical and other history of these disabilities and address all applicable rating criteria - including, as specifically concerning the hearing loss, the effect, if any, this disability has on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007) and 38 C.F.R. § 4.10.

All necessary diagnostic testing and evaluation should be completed, including audiologic testing.  All pertinent symptoms and findings should be indicated.  It also is essential the examiner discuss the underlying medical rationale for all opinions or conclusions expressed, if necessary citing to specific evidence in the file.

2.  Then readjudicate these increased-rating claims in light of the additional evidence, including considering whether the ratings for these disabilities should be "staged".  Fenderson, 12 Vet. App. at 125-26.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to respond to it with additional evidence and argument before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


